UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6736


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DUALA CHAPPELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.  Samuel G. Wilson,
District Judge. (3:95-cr-00017-3-SGW)


Submitted:    September 29, 2009            Decided:   October 14, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Duala Chappell, Appellant Pro Se.        Jean Bartlett Hudson,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Duala   Chappell   appeals   the     district    court’s    order

denying his 18 U.S.C. § 3582(c) (2006) motion.              We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.               United States v.

Chappell, No. 3:95-cr-00017-3-SGW (W.D. Va. Mar. 20, 2009).                  We

deny Chappell’s motion for appointment of counsel.                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in    the   materials    before    the    court   and

argument would not aid the decisional process.



                                                                      AFFIRMED




                                      2